                    Case 2:21-mj-00081-kjd Document 2-1 Filed 08/16/21 Page 1 of 7




-                                                                                                                 -
    ,           BRANDON POLICE                                         STATE OF VERMONT
.               DEPARTMENT                                             RUTLANDCOUNTYS.S .

                                                      AFFIDAVIT


                NOW COMES Officer Michael VonSchleusingen, affiant, being duly sworn on oath, deposes and
        says he has probable cause to believe that the Defendant, Eric A. Grenier (DOB: 01113/1982), has
        committed the offense(s) of Disorderly Conduct, a violation of Title !J., Vermont Sra.tutes Annotated
        1026. 1 Criminal Threatening, violation of Title ll, Vermont Statutes Annotated 1702 and Simple
        Assault, a violation of T1tle !l, Vennont Statutes Annotated 1023(a)(3),



            1. Your affianthas been certified as a full time police officer by the Vermont Criminal Justice
               Training Council since 2019 and is presently employed as a police officer with the town of
               BrandQn, Vermont

            2. On 07/23/2021 at approximately 2041 hours, I was dispatched to 653 High Pond Rd. in Brandon,
               Vermont for a call made by Tanya L. Carmichael (-1984) who reported that her neighbor, Eric
               A. Grenier (DOB: all9,'1982) verbally threatened to kill both her and her husband James A.
               Carmichael {DOB: tlillt'1983). Tanya later informed that Eric brandished a firearm to intimidate
               her brother Shane J. Wood (DOB:       ) l 999) and verbally threatened to cause bodily hann to
               Shane, James and Leah Champine {DOB:          [ 'i.996) after brandishing the weapon.
            3. In a sworn written statement written by Leah Champine, she stated that the incident started when
               Eric's step-daughter Annabella McKee (DOB:••20Q4) drove by Shane and Leah's residence at
               345 High Pond Rd. and revved the engine of her vehicle to cause annoyance. She stated that Shane
               decided to drive by Eric's residence with his dirt bike and re.v his engine in front of Eric's residence
               in retaliation. She stated that after she heard Shane rev his engine, she heard a gun shot moments
               after. In Shane's sworn written statement, he stated that when he arrived at the roadway in front of
               Eric's residence, he observed that Eric had a firearm in his hand. In Shane's statement, he was able
               to describe the physical characteristics of the ftteap:n in detail. Shane stated that the firearm was a
               st:ainless,steel revolver with a wood grain handle.
            4. Shane said that once he saw that Eric had a firearm in his hand, he took off on his dirt bike and
               heard Eric fire a shot Shane stated that he didn't know if Eric had shot at him or not. Shane stated
               that approximately ten minutes after he had left the area of Eric's residence, Eric walked to his
               (Shane •s) residence and started swearing at him and James, telling tb.em that he was going to "take
               us both". Shane stated that during the encounter, Bric "had a knife or gun on his side". In Ja.mes' .
               sworn written statement, he also added that Eric ha<i a large knife on his side during the altercation.


        Subscribed and Sworn to beforeme on

        this _ _ day of _ _ _ _ _ _2021
                                                                                           (Affiant)


        Notary Public          T.E. 01/31/2023                                              (Da.te)

                                                                                                                     1
            Case 2:21-mj-00081-kjd Document 2-1 Filed 08/16/21 Page 2 of 7




    5, In Leah's statement she stated that after Shane came back home on his dirt bike from Eric's
       residence, Eric walked down the road and stopped in front of their residence. Leah stated that Eric
       •'Started to swear at us. He continued to verbally abuse us and at one point threatened "to come
       over" and hurt us". Leah concluded her statement by stating she recorded the entire encounter and
       that during the encounter,.Eric had was hols~ring an unknown object and thought it ma:y have been
       a knife.
    6. Leah showed me the video she recorderl of the encounter. In the video, I observed Eric standing
       shirtless in the middle of the roadway yelling at James, Shane and Leah. Throughout the encounter,
       Eric taunted both James and Shane to engage in a physical fight with him. At one point Eric yelled
       "I'll fuck the both of you up right now" and would call the two men ''a bunch of pussies"
       throughoutthe encounter.
    7. Based on m,y training and experience as a law enforcement officer, I w~ able to detect several pre~
       attack fight cues from Eric as I viewed the video. Eric verbally threatened to cause bodily harm to ·
       James and Shane. Eric gestured with his hand beckoning Shane to approach his position in the
       street, yelling "Come on!". Eric continued to verbally threaten and point at James and Shane. Eri<::
       clenched his fists, paced back and forth with his shoulders pulled back and then squared off toward
       them. He raise his voice and demanded they come and fight him again. The body movements and
       verbal threats are indicative that Eric was preparing to engage in a physical altercation with James
       and Shane.
    8. After the encounter, Shane and Leah both stated that Erle walked up the street and went to Tanya
       and James' residence where Eric further continued to display threatening behavior towards Tanya
       and James. In Janies' sworn written statement he stated that afterthe altercation at Shane and
       Leah's residence, Eric headed towards his residence and once.he got to the ftontof the property,
       Eric started yelling at him and Tanya "Calling us nigger lovers and told me exacklay (sic) that he
       can sit on the hill across the rd (sic) and snipe me out".
    9. In Tanya's sworn written statement, Tanya stated that afterthe encounter at Shane's residence, .
       James quickly came home because Eric was walking towards their residence. She stated that Eric
       stopped in front of their residence and was yelling at James, taunting him to engage in a physical
       fight. After Tanya told Eric to leave the vicinity of their property, she stated that Eric said "he was
       going to stand up on the hill across the road from our house and snipper(sic) us both. His(sic) said
       "Ill shoot you both right between the eyes, you won't even see it coming". Eric then left the vicinity
       of their property and headed home.
    10. It should be noted that numerous homeowners residing on High Pond Rd. in Brandon, Vermont
        have come forward to the Brandon Police Department to verbalize their fear of Eric. Tanya wrote in
        her statement that Eric's threat of violence towards her family has "left them on the.edge". She
        stated that Eric is a ''ticking time bomb". She stated that she.no longer feels safe when she sees Eric
        walk by and that she cannot take her daughter for a bike ride past his residence because she fears he
        will shoot at her as well as her daughter.

Subscribed and Sworn to h~foreme on

this _ _ day of _ _ _ _ _ _2021
                                                                                   (Affiant)


Notary Public          T,E. 01/31/2023                                              (Date)

                                                                                                             '2
            Case 2:21-mj-00081-kjd Document 2-1 Filed 08/16/21 Page 3 of 7




    11. Tanya concluded her statement by stating "It is not fair for my family to be living in fear and be
        missing out on things because we fear what he (Eric) might do next".
    12. Tanya provided the Brandon Police Department with a video of Eric in possession of what appears
        to be a large caliber black hunting rifle. Greg M. Colburo (DOB:-1977) who re$ides at 977
        High Pond Rd. in Brandon, Vermont, was the individual who had captured the video and identified
        the male in the video as Eric A. Grenier. Greg had previously presented the video to the Brandon
        Police Department prior to Tanya. The image below is a frame within the video that shows Eric in
        possession of the hunting rifle.




    13. In James' statement, he also added that he cannot even walk with his daughter down the road past
        Eric's residence. He concluded his statement by stating that he doesn't want his daughter to be
        scared about where she lives.
    14. Michael J. Shank (DOB §         1~74) also provided a statement to the Brandon Police Department
        about Eric's behavior. Michael is Eric's next*door nei~bor and resides at 73 0 High Pond Rd. in
        Brandon, Vennont In. Michael's statement he stated "I'm currently selling my farm because I no
        longer feel safe on it".
Subscnbed and Sworn to before me oil

this _ _ day of _ _ _ _ _ _ 202 l
                                                                                   (Affiant)


Notary Public          T.E. 01/31/2023                                              (Date)

                                                                                                             3
                Case 2:21-mj-00081-kjd Document 2-1 Filed 08/16/21 Page 4 of 7




    15. Throughout :Michael's statement, he verbalized that Eric dangerously uses rrrearms and explosives
        on a regular basis ..He stated ''One night, for example, I heard Eric and his wife in audible
        argumentation and then I heard a gunshot go off and .so I went over to see if everything was okay. I
        stood on the road in front of his drive and was met by immediate hostility, by, what appeared to be,
        an inebriated Eric. I was worried that he was going to hit me (due to his threatening posture) and so
        I backed up and retreated, reiterating that I was just there to check and see if everyone was okay.
        Then eventually Eric retreated behind the hoiise, swearing". He also stated that his partner
        Alexandra E. Breyer. . ./1989) has not lived at their residence for the past month because she no
        longer feels safe. Michael verbally stated that this incident occurred on 10/24/2020.

    16. In Michael's statement, he spoke about another encounter he had with Eric that occurred on
        07/04/2021.11ichael stated ''I told the police that Eric, while firing two gun shots in his back yard,
        he screamed what I perceived to be death threats aimed at me; given that he used my name, saying
        ''go ahead Mike, come over" and "come on boy come and get me". He also stated "I heard loudly
        and clearly "die motherfucker die", "I'm coming for you, motherfucker", ''dead as fuck, swear to
        god" Michael concluded his statement by stating that he wanted to provide his statement "in an
        effort to reduce further harm and violence to everyone involved.

    17. It should also be noted that Eric has verbally threatened to inflict serious bodily hann or death upon
        law enforcement officers of the Brandon Police Department On 02/03/2021, while officers
        attempted to place Eric under arrest for the charge of Leaving the Scene of an Accident, Eric
        answered the door wearing what appeared to he a steel plated ballistic vest and verbally threatened
        to shoot the on-scene officers with his .308 caliber rifle.

    18. At one point during the encounter, Eric closed the front door of his residence while speaking to the
        officers. Eric then re-opened the door and put both hands behind his back. In a sworn affidavit
        written by Officer Jonathan Butterfield of the Brandon Police Department, Eric stared into his eyes
        and slowly reached behind his back and into his waistband. Officer Butterfield then asked Bric
        what he was grabbing for behind his back, and placed his hand on the grip of his service weapon.
        Eric then said, "Go ahead, put your hand oil your gun". In response, Officer Butterfield and this
        officer told Eric to stop messing with us and Officer Butterfa~ld asked Eric's wife, Bobbie-Sue
        Grenier (POB:-          1982) who was behind him, ifhe had anything behind his back. She said no,
        he did not Eric then showed us his hands sarcastically;
    19. Officer Butterfield outlined in his affidavit that based on prior knowledge that Eric had made prior
         threats aboU:t getting into "shoot-outs" with the police and the actions Eric exhibited, he stated that
        .he was. in fear Eric was going to cause him harm during the encounter.

    20. On 09/27/2020, Bobby Sue Grenier and Eric's two juvenile step-daughters, A.M. (DOB:
       -•• ~,2004) and K.F. (DOB S B .l005) provided sworn written statements to the B_randon Police
       .Department to state their deep concerns about their safety due to Eric's access to firearms.




Subscribed and Sworn to before me on

this _ _ day of _ _ _ _ _ _2021
                                                                                     (Affiant)


Notary Public          T.R 01/31/2023                                                 (Date)

                                                                                                                   4
                Case 2:21-mj-00081-kjd Document 2-1 Filed 08/16/21 Page 5 of 7




    21. In Bobby Sue's statement, she stated "I have been to (sic) scared to call the police because he (Eric)
        tells us that will be our last mistake, he will have a shoot out with police. He has guns and a bullet
        proof vest he carries with him, so I take h~ words seriously. I've been dealing with this for months.
        He has completely lost his mind. I can't sleep at night because I'm worrie4 he.will come shoot us
        up at night and kill us all". Bobby Sue also stated "He would sit in the woods at night and shoot at
        yehicles going by our house to(sic) fast". Bobby Sue concluded her statement by stating ."I didn't
        want to call the police and him shootto kill people. But my kids are scared and I'm scared. He is
        out of control, and I don't want anyone else to get hurt''.
    22. 1h the statement written by A.M. she stated that Eric "is a danger to himself and society", she also
        stated Eric is "a felon with many large guns & little ones he's constantly drinking and driving. He
        wants a shoot out he has an armed chest plate front& back like bullet Proof..Hes INSANE!" A.M.
        concluded her statement by stating ••r don't want him to hai'tn anyone eles (sic)".
    23. In a statement written by K.F. she outlined her concerns for Bobby Sue's safety. K.F. stated "My
        mom has been so hestitent (sic) to go to the cops for help be (sic) he alway (sic) said to my mom if
        she ever calls the cops on him it will be the last time she does be (sic) he's not gonna stop hes going
        to have a shootout w/ (sic) them."

    24. Since 02/03/2021, the police department has.been called to respond to Eric's residence of818 High
        Pond Rd. in Brandon~ Vermonton numerous occasions. In response to Eric's unpredictable and
        hostile behavior towards the public as well as law enforcement, back-up assistance has been
        routinely utilized when responding to any calls at Eric's residence.
    25. Based on the aforementioned information, this officer deposes and says he has probable cause to
        bell.eve that the Defendant, Eric A. Grenier (DOB,       •:1982), has committed the offense(s) of
        Disorderly Conduct, a violation of Title ll, Vermont Statutes Annotated 1026., Criminal
        Threatening, violation of Title 13, Vermont Statutes Annotated 1702 and Simple Assault; a
        violation of Title ll, Vermont Statutes Annotated 1023{a)(3).




       Application by Reliable Electronic Means under V.R.Cr.P. 41(d)(4).

       The oath was administered by the undersigned to the affiant over the
       t ; / / ~ u s t 9, 2021 at 2:04 PM.


        David R. Fenster
        Superior Cou rt Judge




Subscribed andSwom to beforeme on

this _ __ clay of _ _ _ _ _ _2021
                                                                                    (Affiant)


Notary Public                   T.E. 01/31/2023                                      (Date)

                                                                                                               5
        Case 2:21-mj-00081-kjd Document 2-1 Filed 08/16/21 Page 6 of 7




                                       SEARCH WARRANT

STATE OF VERMONT

COUNTY OF Rutland, ss.

TO: Officer Michael VonSchleusingen and any law enforcement officer having
juridsiction in Vermont.

You are hereby commanded to search:

     818 High Pond Road in Brandon VT, a single family home located on the south side of
     High Pond Rd in Brandon VT. ;nd-~ny o·utbuiidings. ;;rr
     property as well as a ·eami,er.

for the following described property or object(s):

  A silver handgun with wooden grips which was witnesses by Shane Woodr¥r




serving this warrant ~nd making the search (betwe·en the hours of 6:00 a.m. and 10:00 p.m.)-
(exception           ) within 10 days from the date hereof, and If the property or object(s) be found
then~, to seiz;e it, prepare a written inventory of it, and bring such property, object(s) or inventory
before the District Court of Vermont, Unit No. Unit II. Rutland C.ircuit.

This warrant is issued upon the basis of an affidavit and finding of probable cause by me, filed
with the clerk of that unit.                                                                     ·

Dated at Rutland, County of Rutland, this -1.!b_ day of August, 2021.




                                                       Judicial Officer David R. Fenster
                                                                         Superior Court Judge
  Case 2:21-mj-00081-kjd Document 2-1 Filed 08/16/21 Page 7 of 7




   Docket No. _ _ _ _ __                              State of Vermont
                                         -------- County
                                   At _ _ _ _ _ _ _ _ _ _ _ __
 DISTRICT COURT OF VERMONT
        Unit No. _ __                  __ ______
                                   in said county, this _ _ _ day of _ __
                                   _        __,;...                  _ ___, by
----------- Circuit                virtue of this warrant, I entered at _ __
     STATE OF VERMONT
                                   o'clock (a.m. - p.m.) upon the premises and
            vs.
                                   into _ _ _ _ _--=---~~~--
                                          {person, premises, or vehicle)

     SEARCH WARRANT


                                   described in said warrant, and there made
                                   diligent search for the goods and chattels in
                                   said warrant described, and thereupon such
                                   search found and seized:
